Citation Nr: 1229023	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  96-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for scars (residuals of head trauma).

2.  Entitlement to an initial evaluation in excess of 10 percent for headaches (residuals of head trauma).

3.  Entitlement to an initial evaluation in excess of 40 percent for traumatic brain injury (TBI) residuals.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss for the time period prior to August 8, 2008.

5.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss for the time period from August 8, 2008.

6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial compensable evaluation for photophobia.  

8.  Entitlement to an effective date prior to prior to January 13, 2009, for the award of entitlement to service connection for PTSD.

9.  Entitlement to an effective date prior to prior to January 13, 2009, for the award of entitlement to service connection for photophobia.

10.  Entitlement to an effective date prior to October 23, 2008, for the award of entitlement to service connection for TBI residuals. 

11.  Entitlement to an effective date prior to October 23, 2008, for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and C. N. B., M. D.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel





INTRODUCTION

The Veteran had active service from January 1971 to February 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In April 1997, the Veteran had a hearing before a hearing officer at the RO.  A transcript of the hearing is associated with the claims file. 

In January 2000, the Board remanded the matters of entitlement to an initial evaluation in excess 10 percent for residuals of a head injury, to include headaches and scars, as well as entitlement to a TDIU for additional development and readjudication. 

In a March 2002 decision, the Board denied the Veteran's claims of entitlement to an initial evaluation in excess 10 percent for residuals of a head injury, to include headaches and scars, as well as entitlement to a TDIU.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2002 Joint Motion for Remand, it was noted that the Board failed to ensure that the requirements of 38 U.S.C.A. § 5103(a) were met.  In a December 2002 Order, the Court vacated the Board's March 2002 decision and remanded the matters for readjudication in light of the Joint Motion.

In September 2003 and December 2004, the Board again remanded the matters of entitlement to an initial evaluation in excess 10 percent for residuals of a head injury, to include headaches and scars, as well as entitlement to a TDIU for additional development and readjudication. 

The Veteran had an informal conference with a Decision Review Officer (DRO) in February 2005.

In August 2006, the Veteran's attorney and C. N. B., M. D. had an informal hearing conference pursuant to 38 C.F.R. § 20.700(d) before the undersigned Veterans Law Judge.  A transcript of the informal hearing conference is associated with the claims file. 

In April 2007, the Board remanded the matters of entitlement to an initial evaluation in excess 10 percent for scars (residuals of head trauma), entitlement to an initial evaluation in excess 10 percent for headaches (residuals of head trauma), and entitlement to a TDIU for additional development and readjudication. 

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA (VVA) file or "eFolder." 

The Board notes that this appeal initially included the issue of entitlement to an effective date earlier than August 8, 2008, for the assignment of a 10 percent rating for bilateral hearing loss.  However, on review, and as will be discussed in greater detail below, the Veteran's appeal for a higher rating for his hearing loss disability encompasses staged ratings.  Such includes the rating periods prior and since August 8, 2008.  The adjudication of a separate earlier effective date claim would be redundant.

The issues of entitlement to an initial evaluation in excess of 30 percent for PTSD, entitlement to an effective date prior to prior to January 13, 2009, for the award of entitlement to service connection for PTSD, entitlement to an initial evaluation in excess of 10 percent for scars (residuals of head trauma), and entitlement to an effective date prior to October 23, 2008, for the award of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.




(CONTINUED NEXT PAGE)

FINDINGS OF FACT

1.  The Veteran's headaches, residuals of head trauma, have been manifested by complaints of daily headaches and recurrent blackouts and, throughout the appeal period, have been manifested by frequent and completely prostrating and prolonged attacks that are productive of severe economic inadaptability; however, at no time during the appeal period has the Veteran been diagnosed with multi-infarct dementia or any neurological disability such as hemiplegia, epileptiform seizures, or facial nerve paralysis.  

2.  From October 23, 2008, the highest level of severity for any of the traumatic brain injury facets (aside from headaches, scars, tinnitus, PTSD, hearing loss, and photophobia) is a level of "3" for problems with memory, attention, concentration and executive functions. 

3.  Prior to August 8, 2008, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than level I for right ear and no more than level II for the left ear. 

4.  From August 8, 2008, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than level III for right ear and no more than level IV for the left ear. 

5.  During the entire appeal period, the Veteran's photophobia has been manifested by complaints of blurred vision as well as hypersensitivity to light with objective findings of corrected vision of 20/25 in each eye. 

6.  Evidence of record does not contain any earlier formal or informal claim for service connection for photophobia filed with the RO prior to August 10, 1995. 

7.  The claim for entitlement to an effective date prior to October 23, 2008, for the award of entitlement to service connection for TBI residuals is legally precluded.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for headaches, residuals of head trauma, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Codes 8045, 8100 (1995-2008); 38 C.F.R. § 4.132, Diagnostic Code 9304 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9304 (1996). 

2.  The criteria for an initial rating of 70 percent, but no higher, for residuals of TBI, aside from headaches, scars, tinnitus, PTSD, hearing loss, and photophobia, from October 23, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

3.  Prior to August 8, 2008, the criteria for entitlement to an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-6110 (1995); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011). 

4.  From August 8, 2008, the criteria for entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011).

5.  The criteria for entitlement to an initial compensable evaluation for photophobia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.79, Diagnostic Codes 6099-6066 (2011).

6.  The criteria for an effective date of August 10, 1995, for the award of service connection for photophobia have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

7.  The criteria for an effective date prior to October 23, 2008, for the award of service connection for residuals of TBI have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the increased rating and earlier effective date issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran filed his claims of entitlement to service connection in August 1995.  His claims for initial ratings for his headache, TBI, photophobia, and bilateral hearing loss disabilities and earlier effective dates for the award of service connection for TBI and for photophobia as well as the award of a compensable rating for bilateral hearing loss arose from his disagreement with the initial evaluations assigned following the grant of service connection.  

The Veteran was notified by the RO via letters dated in February 2001, March 2004, February 2005, May 2006, July 2008, December 2008, and March 2009 of the criteria for establishing service connection and increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  No additional notice is required.  Thereafter, his claims were readjudicated in an April 2009 SOC, March 2010 SSOC, and November 2011 SOC.

The Veteran's claims for earlier effective dates arise from his disagreement with the assigned effective dates for the awards listed above.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).


Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran and his attorney submitted multiple written statements discussing his contentions as well as private treatment records and medical opinions.  A March 2009 response from the Social Security Administration (SSA) indicated that they had no records for the Veteran, as all records were destroyed.  Neither the Veteran nor his attorney has identified any outstanding pertinent evidence related to his increased rating and earlier effective date claims.

The Veteran was also provided with numerous VA examinations for his service-connected headache, eye, TBI, and bilateral hearing loss disabilities in September 1995, July 1996, October 1999, March 2005, August 2008, January 2009, and May 2009.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected headache, eye, TBI, and bilateral hearing loss disabilities under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected headache, eye, TBI, and bilateral hearing loss disabilities since the August 2008, January 2009, and May 2009 VA examinations.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims for Increased Evaluations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A detailed review of the Veteran's service treatment records for historical reference reflected the following information.  In a November 1970 Report of Medical History, the Veteran reported that he suffered from a head injury receiving a slight concussion at age nine with no after effects.  In a March 1971 Report of Medical History, the Veteran again reported that he suffered from a head injury.  It was noted that he had a concussion at age seven, not unconscious or hospitalized.  The examiner noted that it was not considered disabling (NCD).  

Additional service treatment records detailed that the Veteran had a bicycle accident in August 1972 with post accident headaches and head laceration.  In September 1972, the examiner listed an impression of posttraumatic headaches, no Babinski, resolving.  He continued to complain of headaches, head pains, and trouble sleeping due to pain.  The examiner listed an impression of post concussion syndrome, sensorineural hearing loss, and mild posttraumatic headaches in October 1972.  Clinical records dated in October 1972 listed provisional diagnoses of post-traumatic headaches, sensorineural hearing loss on the left side (etiology unknown), and post concussion syndrome.  It was indicated that he was hospitalized for three days after the accident and had current complaints of recurring headaches with repeatedly normal neurological examination findings, except for hearing loss on the left side.  EEG test results were noted to be negative in November 1972.   Additional clinical records dated in December 1972 and January 1973 reflected diagnoses including probable passive-aggressive personality, hysterical personality, transient situational disturbance, and resolving post concussion syndrome.  A January 1973 service discharge examination revealed normal audiogram results and normal clinical evaluation of the head, ears, eardrums, eye, vascular system, skin, psychiatric system, and neurologic system.   

A longitudinal review of the record revealed that the Veteran filed service connection claims for severe headaches and shoulder problems as a result of an in-service bicycle accident on August 10, 1995.  He asserted that he was involved in a hit and run accident while on a bicycle after leaving guard duty and taken to a nearby civilian hospital (Hialeah Hospital).  It was indicated that he received 56 stitches in his head as well as treatment for a bruised shoulder and back.  After several days in the hospital, he reported that he was sent back to the base infirmary and on sick call recovering from the accident.  

In May 1996, treatment records from Hialeah Hospital were associated with the record.  Most of the records were illegible but it was shown that the Veteran was treated for cerebral concussion and scalp laceration after an August 1972 bicycle accident.  He was noted to have suffered blunt trauma to the head as well as extensive scalp lacerations which were sutured in the emergency room.  Additional attempts to procure a legible copy of the records were unsuccessful in May 2001, as VA was informed the records were destroyed. 

I.  Headaches (Residuals of Head Trauma)

The Veteran is currently rated an initial 10 percent rating for headaches, residuals of head trauma, effective August 10, 1995, pursuant to Diagnostic Codes 8045-9304.

The hyphenated diagnostic code indicates that brain disease due to trauma, under Diagnostic Code 8045, is the service-connected disorder, and dementia associated with brain trauma, under Diagnostic Code 9304, is a residual condition.  38 C.F.R. § 4.27 (2011).

Under Diagnostic Code 8045, brain disease due to trauma with purely neurological disabilities, such as hemiplegia, epileptiform seizures, and facial nerve paralysis following trauma to the brain will be rated under the diagnostic codes specifically dealing with such disabilities.  Purely subjective complaints such as headaches, dizziness, and insomnia, recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (1995); 38 C.F.R. § 4.132, Diagnostic Code 9304 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9304 (1996).

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Migraines headaches with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

"Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, p. 1523 (30th ed. 2003). 

A February 1974 post-service VA examination report revealed negative neurological findings.  A November 1986 VA treatment record showed an impression of status post head injury.  The Veteran complained of headaches as well as tingling and numbness of hands.  X-rays of his cervical spine and wrists were unremarkable. 

A VA treatment record dated in May 1987 showed an impression of head injury, status post migraine headaches.  At that time, the Veteran reported that two years before he started to have headache attacks that lasted for an hour which would subside with sleeping or filling his stomach.  On examination, he showed normal reflexes, intact sensation, normal gait, and no cerebrellar findings were detected.  

On August 10, 1995, the RO received the Veteran's claim for entitlement to service connection for residuals of an in-service injury, to include severe headaches.

In a September 1995 VA scars examination report, the Veteran complained of black out spells and headaches.  

A September 1995 statement from M. P. D., M. D., detailed that the Veteran complained of episodes of unconsciousness as well as constant headaches that varied in severity but were at times incapacitating.  He indicated that he has used some alcohol and marijuana in the past.  While commenting that he did not feel that he had abused those substantances, he was seeing a counselor for that problem.  He further complained of difficulty with balance, poor hearing in his left ear, occasional nausea, and constricted vision with severe headache, which the physician noted sounded like a migraine aura.  He also indicated that he had been employed doing odd jobs for people, including painting, carpentry, and tree trimming.  He reported that worsening problems made him feel that he can no longer support himself with those jobs.  On examination, he was noted to have full visual fields normal extraocular movements, pupils reactive to light, symmetric facial movements, midline tongue/uvula, good strength and +2 reflexes in his extremities, normal sensation, and normal coordination.  The physician listed an impression of post concussive syndrome, episodic loss of consciousness (probably syncopal), left ear hearing loss (probably secondary to petrous bone fracture in 1972), disequilibrium (probably secondary to labyrinth dysfunction), and possible drug and alcohol abuse.  

The physician noted that the Veteran had a very complex situation with relatively unremarkable examination findings.  He suspected that most of Veteran's difficulties with headaches were post concussive in nature, that the blackouts/episodes of lightheadedness were possibly epileptic or syncopal in nature needing a workup for both peripheral vascular and cardiac causes, and that the disequilibrium and hearing loss were probably a direct result of trauma with damage to the 8th nerve strictures.  He noted his belief that the Veteran has suffered from significant disabilities as a result of trauma in 1972.

VA treatment notes dated from September to November 1995 showed complaints of syncope, headaches (less intense now that he is not working), blackouts, tinnitus, and dizziness.  In September 1995, the examiner listed a diagnostic impression of post concussive syndrome.  An electroencephalogram (EEG) report dated in October 1995 showed normal findings.

A March 1996 VA neurology consult record reflected continued complaints of headaches, dizziness, and blackouts and that the Veteran had been unemployed due to his neurological symptoms.  A March 1996 CT scan of the brain report listed an impression of unremarkable unenhanced head CT.  The examiner indicated that there was no evidence of neurologic or cardiac cause of syncope and that his neurologic examination findings were entirely normal.  It was noted that the Veteran was very concerned about disability payments for these problems, which the examiner indicated would complicate effective treatment. 

In a May 1996 statement, the Veteran asserted that he was physically unable to work.

VA treatment notes dated in May and June 1996 detailed complaints of headaches, blackout spells, and dizziness.  He reported daily headaches in the evening that were pressure-like, sharp, throbbing, and not consistent.

In a June 1996 rating decision, the RO granted entitlement to service connection for residuals of a head injury with headaches (previously listed as Diagnostic Code 7805) and assigned an initial 10 percent rating, effective August 10, 1995 (the date of the Veteran's service connection claim), pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9304.  The RO noted that subjective complaints such as headaches, dizziness, and insomnia were recognized as symptoms of brain trauma, and would be rated as 10 percent disabling, but no higher.  

In a July 1996 statement from M. P. D., M. D., it was noted that the Veteran suffered from constant, severe headaches that are incapacitating to him.  He indicated that he tried a variety of medicines with no relief.  Additional problems of episodes of unconsciousness and disequilibrium were again discussed.  It was noted that the Veteran felt he was disabled due to his problems with severe headaches, episodes of unconsciousness, hearing loss, disequilibrium, and possible drug and alcohol abuse.  The physician concurred that it seemed unlikely that the Veteran was going to be gainfully employed.  

In a July 1996 VA general medical examination report, the Veteran complained of severe headaches with a history of blackouts and skull fracture.  He reported history of syncope with the last episode in April 1996 and blackout in the last year with some minimal memory changes.  The examiner listed diagnoses of post concussion syndrome, recurrent cephalgia, and history of syncope. 

In statements received in July 1996, the Veteran asserted that he should receive a higher rating for his service-connected residuals of a head injury with headaches.  VA treatment notes dated in August and October 1996 detailed complaints of blackouts and headaches.  

In an April 1997 RO hearing, the Veteran indicated that he suffered from two to four blackouts every month.  He indicated that his VA physicians told him that his blackouts were being caused by his head injury and advised him not to drive.  He reported experiencing incapacitating headaches three to four times a week with nausea, severe pain, and pressure behind the eyes.  He indicated that his symptoms are exacerbated by exertion and relieved by two to twelve hours of rest.

Additional VA treatment notes dated from April to December 1997 showed continued complaints of headaches associated with blackouts of uncertain etiology.  Workups in the past were noted to have been negative.  A September 1997 MRI report of the brain listed an impression of minimal white matter small vessel ischemic changes with no evidence of intracerebral mass or bleed.  

A January 1998 statement from M. P. D., M. D., showed an impression of probable syncope secondary to hypotension.  The Veteran was noted to describe unconscious episodes since his in-service accident that used to occur once a month but had increased in severity to once a week.  He indicated that the episodes start with a sense of lightheadedness and a feeling of warmth.  The Veteran reported that he can prevent the spells from occurring by lying down or by sitting down and putting his head down.  It was noted that the spells do not cause any convulsive activity, confusion, or palpations.  The physician indicated that multiple different tests (EEG, Holter, MRI, and echocardiogram) were normal.  On examination, the Veteran was again noted to have full visual fields normal extraocular movements, pupils reactive to light, symmetric facial movements, midline tongue/uvula, good strength and +2 reflexes in his extremities, normal sensation, and normal coordination.  
 
In a June 1999 VA Form 646, the Veteran's former representative asserted that the Veteran demonstrated definite impairment of social and industrial adaptability. 

An October 1999 VA MRI scan of the brain without contrast revealed minimally abnormal findings for the age of the Veteran.  It was noted that minimal white matter T2-w hyperintensity might simply be due to small vessel ischemic disease but was mildly unusual for such a young man unless he had hypertension or diabetes.  It was further indicated that old trauma or some other old insult to the bright might be produce similar changes.  No evidence of diffuse atrophy of the brain (which often accompanies post traumatic contusions), hemorrhage, or subdural hematoma (old or new) was seen. 

VA treatment records dated from March to May 2003 were associated with the record.  A March 2003 Transcranial Doppler (TCD) study revealed no evidence for migraine in the Veteran.  A March 2003 EEG report showed the presence of apnea but no focal or generalized abnormalities.  A March 2003 VA neurology consult record indicated that examination was intact with no obvious focal neurological deficit.  The examiner indicated that his symptomatology was consistent with vascular headaches and migraine.  A May 2003 VA neurology follow-up note showed complaints of passing out spells and headaches.  He asserted that his headaches have worsened since 1995, noting that he has really bad headaches and blackouts that occur two to three times a week.  On examination, he was rational, alert, and fully oriented with normal affect, no focal weakness or sensory deficit, intact cranial nerves, mildly diminished deep tendon reflexes, and normal posture/gait/balance.  The examiner listed an impression of post-concussive syndrome, non-migrainous "thunderclap" headaches with associated syncope, and no evidence of seizure disorder.  A December 2003 VA treatment note detailed that the Veteran's headaches and symptoms were improving, thought to be post concussive syndrome.

A December 2004 VA MRI scan of the brain with contrast revealed left hemispheric signal alteration possibly related to minimal microanglopathy.  It was indicated that the examiner could not exclude an atypical presentation of a demyellnating process.  Overall manifestations were noted to be limited. 

In a March 2005 VA brain and spinal cord examination report, the Veteran complained of recurrent blackouts and chronic head pain since an in-service bicycle accident.  He reported that headaches occurred on an almost daily basis with an intensity ranging from 7-20.  Precipitating factors were noted to include anything like walking or bathing with alleviating factors including various medications.  He was noted to be wearing dark glasses during the examination and to complain of photophobia, being bothered by bright lights, and seeing a wavy light in front of his eyes.  

On physical examination, the Veteran did not demonstrate any acute distress, focal weakness, focal sensory deficits, or ataxia.  He also exhibited bilateral symmetric deep tendon reflexes, intact cranial nerves, and normal posture/balance/gait.  A May 2003 CT scan was noted to show some minimal cortical atrophy but otherwise normal results.  He mentioned syncope but denied any real seizures or dizziness along with the headache.  The examiner indicated that there was no motor or sensory impairment, no tumor in the past, no limitation of motion, and no pain in the extremities.  While the Veteran demonstrated some degree of anger, he felt that his headaches have been going on for a long time and apparently not well controlled.  The examiner listed an impression of post concussive syndrome dating back to service with associated recurrent headaches (on a daily basis measuring 4-7/10 in intensity) and syncope (last episode one week ago).  He also opined that the Veteran's ability to work was greatly affected.  

In a January 2006 Decision Review Officer decision, the DRO determined that the previously assigned 10 percent evaluation for residuals of a head injury with headaches and scars was clear and unmistakable error for failure to grant separate evaluations for scarring and headaches both considered as residuals of head trauma in service.  The DRO established entitlement to service connection for headaches, residuals of head trauma, and assigned an initial 10 percent evaluation from August 1, 1995 (date of receipt of the original service connection claim) under Diagnostic Codes 8045-9304. 

In a March 2006 statement, the Veteran's attorney asserted that he was entitled to an increased rating for the residuals of his service-connected head trauma, which included headaches, blackouts, dizziness, disequilibrium, vertigo, etc.  

In October 2006, an October 2004 independent medical evaluation report from C. N. B., M. D. was associated with the record.  He noted his review of the claims file for the purpose of making a medical opinion concerning the Veteran's ability to work secondary to his central nervous system (CNS) disease and how his injury relates to his current diagnostic code for scar.  It was indicated that he carefully reviewed the Veteran's service treatment records, post service medical records, imaging reports, other medical opinions, patient telephone interview in September 2004, and medical literature review.  The physician opined that the Veteran had the following medical problems which were all caused by his in-service accident:  post basal skull fracture, vertigo, hearing loss, tinnitus, post concussive syndrome, intractable headaches, sleep loss, seizures, and inability to be gainfully employed.  It was further noted that the Veteran would likely develop early dementia due to the severity of his in-service brain damage.  

He opined that the Veteran's blackouts were likely partial complex seizures as he loses consciousness, falls, and injures himself.  He highlighted that the Veteran's imaging MRI scans were compatible with brain damage of traumatic origin, noting that on at least on occasion another physician indicated in September 1995 that it was possible that the Veteran's blackouts were epileptic in nature.  It was indicated that the Veteran reported seizures on a weekly basis and daily seizures associated with headaches, which caused him to lose sleep.  He also reported disequilibrium and hearing loss.  The physician agreed that the Veteran likely had a basal skull fracture in service and likely longitudinally fractured his temporal bone with damage to his 7th and 8th nerve complexes, referencing another physician's conclusions from a November 1995 statement.  He commented that temporal bone fractures could be very subtle and therefore difficult to identify on standard imaging studies available in the 1970s, which accounted for the normal CT scan and EEG findings in the record.  He further indicated that he disagreed with the January 1998 statement from another physician that the Veteran's 1997 MRI was normal, as the body of the report did not show normal findings and neither did a subsequent scan in 1999.  He concluded that the Veteran clearly had two abnormal MRI scans were consistent with old trauma.

During the August 2006 Board informal hearing conference, the Veteran's attorney and C. N. B., M. D. testified on his behalf.  The physician testified that the Veteran's diagnoses such as vertigo, hearing loss, tinnitus, headaches, sleep loss, and seizures were all part of the post concussive syndrome.  He indicated that he thought the Veteran's MRI scan showed that he had actual, bold, long-stemmed areas of shearing in his brain.  He then opined that those areas were what are causing the Veteran's headaches as well as problems with seizures and blackouts.  He highlighted his agreement with the March 2005 VA examiner opinion that the Veteran had suffered from post concussive syndrome since his in-service accident in 1972.  The physician discussed his disagreement with the March 2005 VA examiner, indicating that the findings of syncope or blackouts of cardiovascular etiology in the record were wrong or a misdiagnosis.  He felt that the Veteran suffered from more of a seizure-type disorder originating in the brain based on the in-service injury, MRI findings, and negative cardiac findings.  He indicated that he had not personally examined the Veteran but had looked at his MRI reports which give him an equivalent.  The physician concluded that it was at least as likely as not that the symptoms the Veteran is experiencing with blackouts, syncope or seizures, are related to his in-service injury.  He opined that the Veteran's headache disorder caused economic inadaptability, was severe in nature, occurred daily, and caused him to wake up at night.  He further opined that the Veteran's seizure disorder or syncope was severe in nature as well, occurring on a weekly basis.  He clarified that the Veteran's hearing loss, tinnitus, and vertigo were separate and distinct disabilities associated with his in-service brain trauma. 

In September 2006 additional independent medical evaluation report from C. N. B., M. D. was associated with the record.  The physician indicated that the Veteran had a neurologically confusing case and provided definitions for multiple terms, including post concussive syndrome.  He opined that the Veteran in-service head injury in 1972 resulted in his current MRI findings and that those findings were causing his recurrent headaches and his two to three times weekly loss of consciousness.  He found that the Veteran suffered from daily, recurrent, severe headaches, which limits his sleep and ability to be employed because he is constantly tired.  He also determined that the Veteran's headaches were prostrating, as he was unable to do any type of activity when he has the headache (which occur daily).  The physician opined that the Veteran's episodes of loss of consciousness (which occurred 2 to 3 times a week) were a form of seizure.  His cited rationale for that determination were: 1) that the Veteran had a serious head injury and serious head injuries were associated with the development of long-term brain abnormalities and 2) that the Veteran had not had any other more likely diagnosis assigned as his blood pressure has been high normal (thereby ruling out a cardiac syncope etiology).  He also found that the Veteran's hearing loss, vertigo, and tinnitus were all secondary to his major head trauma in 1972 because the record does not provide a more likely etiology. 

It was noted that the Veteran's scenario was well understood to be the following:  Major head trauma led to his basal skull fracture, with associated 7/8th nerve complex injury, with associated gray/white matter shearing injuries, which led to his headaches, seizures, tinnitus, vertigo, and hearing loss.  The physician highlighted that it was important to note that the medical understanding of the post concussive syndrome was not well understood until many years after the inception of MRI scans into clinical practice in 1986.  He found that the historical medical confusion surrounding this issue is reflected in many of the sequential rating decisions. 

VA treatment notes dated in August 2007 listed an impression of history of post-concussive syndrome with persisting headache and recurrent syncopal spells.  

In an August 2008 VA brain and spinal cord examination report, the Veteran complained of recurrent blackouts and daily headaches of an intensity from 2-10 that he felt were getting progressively more intense.  Precipitating factors were noted to include anything like walking, bathing, or doing any kind of work with alleviating factors including use of various medications and lying down in a dark room.  He was noted to be wearing dark glasses during the examination and to complain of photophobia, being bothered by bright lights, and seeing a wavy light in front of his eyes.  

On physical examination, he did not demonstrate any acute distress, focal weakness, focal sensory deficits, or ataxia.  He also exhibited bilateral symmetric deep tendon reflexes, intact cranial nerves, and normal posture/balance/gait.  A May 2003 CT scan was noted to show some minimal cortical atrophy but otherwise normal results.  The examiner mentioned that the Veteran really did not have seizures, denied biting his tongue during blackout spells, and did not have any loss of bowel/bladder control.  The Veteran denied dizziness associated with headaches.  The examiner indicated that there was no motor or sensory impairment or changes and no limitation of motion in the extremities.  The examiner listed an impression of post concussive syndrome currently associated with recurrent headaches and recurrent syncope.  

After reviewing the file and examining the Veteran, the examiner, a VA D. O., opined that the Veteran's syncopal episodes were as least likely as not (50/50 percent probability) due to his in-service head injury.  The examiner reiterated that that the Veteran's EEG was negative and that he did not have a seizure disorder.  An August 2008 CT scan revealed mild cerebral atrophy with no acute intracerebral abnormality seen.  It was indicated that there was no mass, shift, hemorrhage, fracture, or evidence of acute cerebrovascular accident.  In an addendum, the examiner again indicated that the Veteran did not demonstrate any focal or neurologic deficit at that time with normal gait and no ataxia, motor or sensory impairment, or evidence of hemiplegia or neuroparalysis.  

In this case, Diagnostic Codes 8045 and 9304 preclude the assignment of more than a 10 percent rating in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Evidence of record does not show any findings of dementia.  In fact, numerous VA examiners indicated that the Veteran was alert and oriented to time, place, and person.  Although the medical evidence reveals that the Veteran had some difficulty with sleep loss and decreased concentration due to his headaches, he has not been shown to suffer from multi-infarct dementia.  

While a private physician indicated in September 1995 that the Veteran's blackout episodes were possibly epileptic and another private physician who never examined the Veteran opined that he suffered from likely partial complex seizures (as discussed in the October 2004 medical evaluation report, August 2006 hearing testimony, and September 2006 addendum evaluation), multiple private and VA physicians repeatedly examined the Veteran, ordered and analyzed a variety of neurological findings, denied any focal neurological deficit, and concluded that his subjective complaints of recurrent weekly blackouts were not a seizure disorder.  The Veteran himself denied having seizures, a seizure disorder, and any convulsive activity on numerous occasions.  Thus, a totality of the evidence of record also does not reflect that the Veteran suffered from any neurological disorders such as hemiplegia, epileptiform seizures, or facial nerve paralysis during the appeal period.

The Board has also considered whether the Veteran's headaches would be more appropriately rated under Diagnostic Code 8100 for migraine headaches.  In this regard, the Board acknowledges that that the medical evidence does not reflect a current diagnosis of migraine headaches but does provide more than a few notations concerning migraine like symptomatology.  From the outset in August 1995, the Veteran described his headaches as severe and asserted that he was unable to keep a steady job due to his in-service accident residuals.  Throughout the appeal period, the Veteran consistently asserted that his headaches were daily, severe, and incapacitating as well as only relieved by medication, rest for a period of hours, and time in a dark room.  VA treatment providers described his headaches as persistent, severe, recurrent, and intense.  A private physician characterized the Veteran's headaches as incapacitating in July 1997.  An additional private physician found the Veteran's headaches to be intractable (October 2004 independent medical evaluation report), prostrating and interrupting sleep (September 2006 report), and causing economic inadaptability (August 2006 hearing testimony).

Upon consideration of the evidence, the Board finds that objective medical evidence of record as well as the Veteran's subjective complaints concerning his symptomatology contains findings of headaches with the frequency, duration, or intensity that more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, the evidence shows that the Veteran has frequent, i.e., daily, severe headaches with associated symptomatology, to include nausea, photophobia, disequilibrium, fatigue, and general malaise, that result in incapacitating episodes, i.e., completely prostrating and prolonged attacks.  Moreover, multiple treatment providers acknowledged that the Veteran's headaches were productive of economic inadaptability. 

Resolving all doubt in favor of the Veteran, the Board finds that his headache disability residuals more nearly approximate the level of impairment contemplated for a maximum schedular evaluation of 50 percent rating under the analogous rating criteria in Diagnostic Code 8100.

II.  Residuals of TBI

The applicable rating criteria of Diagnostic Code 8045 for evaluating traumatic brain injuries were amended during the pendency of the appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The amended criteria apply to all claims received by VA on and after October 23, 2008, although the Veteran was permitted to request that his residuals of a traumatic brain injury be rated under the revised criteria.  As a result of such consideration, the RO granted entitlement to service connection for residuals of TBI and assigned a separate 40 percent rating that disability, aside from the Veteran's headaches, scar, PTSD, hearing loss, tinnitus, and photophobia, effective October 23, 2008.  The Board will now proceed with consideration of that separate rating in the section below.

For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

The revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  A lengthy discussion of the amended code is provided below.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  Residuals not listed here that are reported on an examination are to be evaluated under the most appropriate diagnostic code.  Each condition is evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition are then combined under § 4.25.  The evaluation assigned based on the 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

For the evaluation of cognitive impairment and subjective symptoms, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total".  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total", since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total", the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5):  A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

In a January 2009 VA TBI examination report, the Veteran complained of recurrent blackouts (two to three times a week) and daily headaches of an intensity from 2/10 to 10/10 with associated nausea and vomiting and a duration of several hours.  Precipitating factors were noted to include anything like walking, bathing, or doing any kind of work with alleviating factors including use of various medications and rest in a dark room.  He was noted to be wearing dark glasses during the examination and to complain of photophobia, being bothered by bright light, and seeing a wavy light in front of his eyes.  The Veteran complained of dizziness and vertigo type of sensation on a daily basis for a few seconds duration, daily sleep disturbance, severe fatigue, malaise, mobility and balance problems, moderate memory impairment, difficulty with concentration, and difficulty with organizing and processing information.  The examiner noted moderate to severe speech problems in terms of expressive aphagia as well as commented on the Veteran's assertions of sporadic decreased sense of taste or smell as well as sound hypersensitivity.    

On physical examination, the Veteran denied any weakness or paralysis.  He was noted to have difficulty answering and understanding questions, full strength in extremities, normal gait with slight to mild loss of balance, unsteadiness with Romberg testing, bilateral hand tremor, loss of balance during heel toe walking, intermittently decreased coordination, relative hemisensory deficit, intact proprioception, and intact clonus, Babinski, Hoffman's, or palmomental signs bilaterally.  Sensation testing revealed some decreased sharp sensation in the right facial area along the cheek as well as some patchy decreased sharp sensation throughout the right hand and foot.  The examiner listed a diagnosis of TBI with chronic residual problems. 

In a May 2009 Traumatic Brain Injury examination report, the examiner diagnosed traumatic brain injury with chronic residual problems.  It was indicated that given the length of time from the injury, the Veteran's condition was best described as stabilized.  The examiner listed the following findings on neuropsychiatric testing (information intended to supplement the Veteran's TBI VA examination in January 2009):  

1.  Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functioning resulting in moderate functional impairment.  2.  Judgment was normal.  3.  Social interaction was occasionally inappropriate.  4.  Always oriented to person, place, time, and situation.  5.  Visual spatial orientation was normal.  6.  Three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or close relationships.  These included headaches, hypersensitivity to light, insomnia, nausea, dizziness, noise sensitivity, and fatigue.  7.  One or more neurobehavioral effects which frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  These included anxiety, irritability, and poor frustration tolerance.  8.  Able to communicate by spoken or written language, and to comprehend spoken and written language.  9.  Consciousness was normal.   

In a March 2010 rating decision, the RO granted entitlement to service connection for traumatic brain injury residuals and assigned an initial 40 percent rating, effective October 23, 2008 (the effective date of the revised rating criteria), pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045.

After a review of the record and consideration given for the changes in the TBI protocol on October 23, 2008, the Board finds that the totality of the evidence supports a finding that the Veteran's symptomatology meets the criteria for an evaluation in excess of 40 percent.  Specifically, under the new TBI rating criteria, the symptoms manifested by the Veteran's TBI disability warrant a 70 percent disability rating under 38 C.F.R. §4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Under revised version of Diagnostic Code 8045, an evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and emotional and behavioral disabilities found on examination that are determined to be residuals of a TBI are evaluated separately.

Here, the record shows that Veteran's symptomatology due to his TBI reveals the following assigned ten facets:

A level of severity of "3" has been assigned for the memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  A higher level of severity of "total" is not warranted unless an examiner finds evidence such as objective evidence on testing of severe impairment resulting in severe functional impairment.

A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.



A level of severity of "1" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is occasionally appropriate.  A higher level of severity of "2" is not warranted unless an examiner finds evidence that social interaction is frequently inappropriate.

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and
situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "1" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as motor activity mildly decreased or with moderate slowing due to apraxia. 

A level of severity of "0" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence of normal visual spatial orientation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired visual spatial orientation.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).

A level of severity of "2" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.


A level of severity of "2" has been assigned for the Neurobehavioral effects facet,
indicating that an examiner has found evidence of 1 or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction or both but do not preclude them.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of "3" is not warranted unless an examiner finds evidence of 1 or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction or both on most days or that occasionally require for safety of self or others.

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

As consciousness was normal, that facet is not applicable in this case.

The evaluation assigned is 70 percent based upon the highest severity level of "3," which was assigned for the following facet: memory, attention, concentration, executive functions.

Based on the foregoing, the evidence of record shows that the Veteran's TBI symptomatology warrants the assignment of a 70 percent rating, but no higher, under the new version of Diagnostic Code 8045, in effect since October 23, 2008. The Veteran already receives separate compensable ratings for his headaches, scar, tinnitus, hearing loss, PTSD, and photophobia.  Thus, the Board concludes that the severity of the Veteran's TBI residuals has been fully contemplated by the 70 percent rating since October 23, 2008.

III.  Bilateral Hearing Loss

For the time period from August 10, 1995, to August 7, 2008, the Veteran is in receipt of an initial noncompensable (zero percent) evaluation for his service-connected bilateral hearing loss.  For the time period from August 8, 2008, the Veteran is in receipt of a 10 percent evaluation for his service-connected bilateral hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (1995 - 2011).

As an initial matter, the Board notes that during the pendency of this appeal, VA issued new regulations for evaluating diseases of the ears and other sense organs, effective June 10, 1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 1999).  Substantively, the former and current criteria are the same except that the amended regulations added two new provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that some veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999) (codified at 38 C.F.R. § 4.86(a)&(b)).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  38 C.F.R. § 4.85 (2011).  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 


Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. Table VII was amended in that hearing loss is now rated under a single code, that of Diagnostic Code 6100, regardless of the percentage of disability.  See 64 Fed. Reg. 25,204 (May 11, 1999).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86; see also 64 Fed. Reg. 25,209 (May 11, 1999).  This provision corrects for the fact that with a 55 decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  Id.  However, as will be shown, § 4.86 cannot be applied to this case.

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

For the Time Period Prior to August 8, 2008

Service treatment notes detailed complaints of hearing loss on the left side and reflected a provisional diagnosis of sensorineural hearing loss on the left side (etiology unknown).  A January 1973 service discharge examination revealed normal audiogram results and normal clinical evaluation of the head, ears, and eardrums.

A February 1974 post-service VA examination report revealed negative ear findings.

On August 10, 1995, the RO received the Veteran's claim for entitlement to service connection for residuals of an in-service injury, to include severe headaches.

A September 1995 statement from M. P. D., M. D., detailed that the Veteran complained of poor hearing in his left ear.  The physician listed an impression of left ear hearing loss probably secondary to petrous bone fracture in 1972.  He suspected that the Veteran's disequilibrium and hearing loss were probably a direct result of trauma with damage to the 8th nerve strictures.  He noted his belief that the Veteran has suffered from significant disabilities as a result of trauma in 1972.

In a July 1996 VA audio examination report, the Veteran complained of decreased hearing, worse on the left.  He reported that the loss had been gradual in onset and that he had a history of noise exposure from aircraft.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
25
35
50
LEFT
25
25
35
70
80

The average pure tone thresholds, in decibels, for the right ear was 30 and for the left ear was 53.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 88 percent in the left ear.  The examiner noted that the right ear showed a mild to moderate sensorineural loss and the left ear showed a mild to severe sensorineural loss.  Word recognition was noted to be excellent on the right and good on the left.

In a July 1996 VA general medical examination report, the Veteran was noted to have a left ear hearing impairment.  The examiner listed a diagnosis of minimal hearing impairment. 

In a March 2005 VA brain and spinal cord examination report, the Veteran complained of right ear hearing loss and was noted to be wearing a right ear hearing aid. 

Applying the above results from the July 1996 VA examination report to the Table VI, a puretone threshold average of 30 and a speech discrimination of 100 percent, in the right ear, will result in level I hearing for that ear under the Table VI chart.  A puretone threshold average of 53 and a speech discrimination of 88 percent, in the left ear, will result in level II hearing for that ear under the Table VI chart.  Applying these results to the Table VII chart, a level I for the right ear, combined with a level II for the left ear, will result in a noncompensable evaluation under the historical rating criteria in effect prior to June 10, 1999, as well as the current rating criteria under Diagnostic Code 6100.  

For the Time Period from August 8, 2008

In an August 2008 VA audio examination report, the Veteran complained of difficulty hearing in groups and background noise.  See Martinak, 21 Vet. App. at 455.  He reported that he suffered from hearing loss since his time in service while serving on aircraft.  He also reported a history of post-service noise exposure with sporadic use of personal hearing protection.  

Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
40
65
70
75
LEFT
30
40
75
80
90

The average pure tone thresholds, in decibels, for the right ear was 63 and for the left ear was 71.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed bilateral sensorineural loss with good word recognition.  As there was no evidence to the contrary, the examiner opined that it was as least as likely as not that the hearing loss measured had its origin in noise exposure sustained while the Veteran was in service.  He further indicated that the head injury could also be a contributory factor.

In an August 2008 VA brain and spinal cord examination report, the Veteran complained of hearing loss impairment and was noted to be wearing a right ear hearing aid.  The examiner diagnosed hearing deficit with tinnitus. 

In a November 2008 DRO decision, the DRO granted entitlement to service connection for hearing loss and assigned an initial noncompensable rating effective August 10, 1995 (the date of the Veteran's service connection claim for residuals of a head injury), pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  An initial 10 percent rating was also assigned effective August 8, 2008 (the date of the August 2008 VA audio examination).

In a December 2008 NOD, the Veteran's attorney asserted that he disagreed with the effective date of his compensable rating as well as the 10 percent evaluation, as his recent audiology examination was inadequate for rating purposes. 

Applying the above results from the August 2008 VA examination report to the Table VI, a puretone threshold average of 63 and a speech discrimination of 88 percent, in the right ear, will result in level III hearing for that ear under the Table VI chart.  A puretone threshold average of 71 and a speech discrimination of 80 percent, in the left ear, will result in level IV hearing for that ear under the Table VI chart.  Applying these results to the Table VII chart, a level III for the right ear, combined with a level IV for the left ear, will result in a 10 percent evaluation.

The Board notes that during the course of this appeal, evidence of record simply does not show that an initial compensable rating was warranted for bilateral hearing loss for the period prior to August 8, 2008, or that a rating in 10 percent was warranted for bilateral hearing loss for the period from August 8, 2008.  The provisions of 38 C.F.R. § 4.86 are not applicable.  While the Board acknowledges the difficulties that the Veteran has with his bilateral auditory acuity, the ratings for hearing loss are based on a mechanical application of the tables provided by law.  The Board has no discretion in these matters and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

In a December 2008 NOD, the Veteran's attorney asserted that he disagreed with the effective date of his compensable rating.  He contended that the RO erroneously calculated the date of the recent VA examination report as the date entitlement arose, arguing that the Veteran's hearing loss has historically been severe enough to warrant a compensable rating.  

The Board has carefully reviewed all of the evidence of record, but finds that the assignment of a 10 percent rating for hearing loss prior to August 8, 2008, is not warranted.  The Board finds no factually ascertainable evidence demonstrating that a 10 percent rating for the Veteran's service-connected bilateral hearing loss is warranted prior to August 8, 2008, as the examination performed on that date is the earliest evidence of record showing the degree of bilateral hearing loss to warrant the assignment of a compensable rating.  The earlier (July 1996) VA examination simply did not support the assignment of a compensable rating at that time.  There are also no contemporaneous medical records that could be used to assign a compensable (10 percent) rating for the period prior to August 8, 2008.  The Board emphasizes that ratings for hearing loss are based on a mechanical application of the tables provided by law.  

IV.  Photophobia  

The Veteran is currently assigned an initial noncompensable rating for his service-connected photophobia effective January 13, 2009, pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6099-6079 (2011). 

When a veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2011).  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  38 C.F.R. § 4.27 (2011).  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. Thus, the Veteran's service-connected photophobia rated according to the analogous condition of impairment of central visual acuity under Diagnostic Code 6079.

Parenthetically, the Board must note that the rating criteria for diseases of the eye were amended effective December 10, 2008, and are applied to all applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66550 (Nov. 10, 2008).  While the RO assigned the Veteran's initial noncompensable rating under Diagnostic Codes 6099-6079, the Board notes that the applicable Diagnostic Code under the revised rating criteria should actually be Diagnostic Codes 6099-6066 for impairment of central visual acuity, which the RO actually used in rating the Veteran's photophobia in the November 2011 SOC.  Further, in Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011), the Federal Circuit held that "service connection for a 'disability' is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a veteran may be entitled for a service connected disability."

Diagnostic Code 6066 provides for noncompensable evaluation when there was 20/40 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2011).

Under Diagnostic Code 6090, diplopia that is occasional or that is correctable with spectacles is evaluated at 0 percent. Diplopia which is more than occasional or which is not correctable with spectacles can be rated higher. A compensable rating can be assigned if the claimant has diplopia in the central 20 degrees, or from 21 to 40 degrees down, laterally, or up.  38 C.F.R. § 4.79, Diagnostic Code 6090 (2011).
  
On August 10, 1995, the RO received the Veteran's claim for entitlement to service connection for residuals of an in-service injury, to include severe headaches.

A September 1995 statement from M. P. D., M. D., detailed that the Veteran complained of constricted vision with severe headache, which the physician noted sounded like a migraine aura.  On examination, he was noted so have full visual fields, normal extraocular movements, and pupils reactive to light.  

A March 1996 VA neurology consult record reflected complaints of inability to focus his eyesight that can be relieved by sleeping.  In a July 1996 VA general medical examination report, the Veteran's pupils were noted to be equal and reactive.  VA treatment notes dated in August 1996 detailed complaint of eye pain and photosensitivity.  

In an April 1997 RO hearing, the Veteran indicated that he suffered from out of focus eyes and sharp, shooting pains both during and without headaches like tunnel vision. 

In a May 1999 statement, the Veteran asserted that he suffered from eye problems and extreme pain that required him to wear dark glasses all the time. 

In a March 2005 VA brain and spinal cord examination report, the Veteran was noted to be wearing dark glasses during the examination and to complain of photophobia, being bothered by bright lights, and seeing a wavy light in front of his eyes.  On physical examination, his pupils were equal, round, and reactive to light and accommodation and light reflect was intact.  He denied any history of eye pain or cataracts. 

In an August 2008 VA brain and spinal cord examination report, the Veteran was noted to be wearing dark glasses during the examination and to complain of photophobia, being bothered by bright lights, and seeing a wavy light in front of his eyes.  On physical examination, his pupils were equal, round, and reactive to light and accommodation and light reflect was intact.  He denied any history of eye pain or cataracts and was noted to be wearing bifocals. 

A January 2009 VA eye examination report, the Veteran complained of occasional blurred vision, burning, photophobia, and a white "squiggly line" in his vision since his in-service head injury in 1972.  He reported occasional use of artificial tears.  He was also noted to have a history of metal removal in the left eye in the 1980s and corneal abrasion in the right eye many years ago.  On examination, uncorrected vision in the right eye was 20/40 and at near J16, corrected vision in the right eye was 20/25 and at near J2, uncorrected vision in the left eye was 20/30 and at near J16, and corrected vision in the left eye was 20/25 and at near J2.  There was no diagnosis of diplopia and fields were full by confrontation in both eyes.  Pupils were round and reactive to light in both eyes.  Slit lamp examination showed normal lids, lashes, cornea conjunctiva and iris in both eyes.  Tonometry was measured as 16 in the right eye and left eye.  Lens showed a trace nuclear sclerosis in both eyes.  Cup-to-disc ratio was 0.55 in the right eye and 0.6 in the left eye with clear macula in both eyes.  The examiner listed diagnoses of glaucoma suspect, mild cataracts in both eyes, and photophobia related to traumatic brain injury. 

In a January 2009 VA TBI examination report, the Veteran complained of photophobia at baseline but worse during his headaches.  He was noted to be wearing dark glasses.  He reported vision problems on a daily basis of blurred to double vision and being hypersensitive to bright lights.  The examiner noted increased sensitivity to light being shined in pupils to access pupil reactivity. 

As noted above, in a March 2010 rating decision, the RO granted entitlement to service connection for photophobia and assigned an initial noncompensable rating, effective January 13, 2009 (the date of the January 2009 VA eye examination showing the presence of this disability), pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6099-6079.

During the appeal period, the Veteran's service-connected photophobia was manifested by complaints of vision problems on a daily basis of blurred to double vision and hypersensitivity to bright lights.  However, evidence of record showed no diagnosis of diplopia and his visual fields were noted to be full by confrontation in both eyes with pupils that were round and reactive to light in both eyes.  Application of Diagnostic Code 6090 is therefore not applicable.  Further, even assuming that the decreased vision noted in the January 2009 VA eye examination was due to his service-connected photophobia, his vision was corrected to 20/25 in each eye, which is consistent with a noncompensable rating under 38 C.F.R. § 4.79, Diagnostic Code 6066 (2011).  Finally, to the extent that the Veteran's complaints of pain and headaches have been related to his vision problems, the Board emphasizes these symptoms were already considered with the rating assigned under Diagnostic Code 8100.  Assigning a separate compensable rating for pain and headaches, as they relate to photophobia, is prohibited.  38 C.F.R. § 4.14 (2011).

V.  Additional Considerations for All Increased Rating Claims

The Veteran also submitted hearing testimony as well as multiple written statements discussing the severity of his service-connected headache, TBI, bilateral hearing loss, and photophobia disabilities.  

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report his increased headache, TBI, bilateral hearing loss, and photophobia symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluations is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased headache, TBI, bilateral hearing loss, and photophobia symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of additional increased headache, TBI, bilateral hearing loss, and photophobia symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claims for entitlement to an initial compensable evaluation for bilateral hearing loss for the time period prior to August 8, 2008, entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss for the time period from August 8, 2008, and entitlement to an initial compensable evaluation for photophobia must be denied.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, entitlement to a 50 percent evaluation for headaches (residuals of head trauma) is warranted for the time period from August 10, 1995, and entitlement to a 70 percent for residuals of TBI is warranted from October 23, 2008.

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Earlier Effective Date Claims

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 3.157. 

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable".  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2011). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 12 Vet. App. 377 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998). 

Once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of an outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits or an informal claim to reopen.  Provided, the medical reports relate to examination or treatment of a disability for which service connection has previously been established.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.157(b)(1). 



I.  For Award of Entitlement to Service Connection - Photophobia

The Veteran seeks entitlement to an effective date prior to January 13, 2009, for the award of entitlement to service connection for photophobia. 

As noted above, service treatment records detailed that the Veteran was treated for residuals of a head injury in 1972.  However, service treatment notes did not reveal any complaints or findings for photophobia.  A January 1973 service discharge examination revealed normal clinical evaluation of the eyes and neurologic system.   

On August 10, 1995, the RO received the Veteran's claim for entitlement to service connection for residuals of an in-service injury, to include severe headaches and shoulder problems.  No mention was made with regards to any disorder of the eye at that time. 

A September 1995 statement from M. P. D., M. D., detailed that the Veteran complained of constricted vision with severe headache, which the physician noted sounded like a migraine aura.  

A March 1996 VA neurology consult record reflected complaints of inability to focus his eyesight that can be relieved by sleeping.  VA treatment notes dated in August 1996 detailed complaint of eye pain and photosensitivity.  

In an April 1997 RO hearing, the Veteran indicated that he suffered from out of focus eyes and sharp, shooting pains both during and without headaches like tunnel vision. 

In a May 1999 statement, the Veteran asserted that he suffered from eye problems and extreme pain that required him to wear dark glasses all the time. 

In a March 2005 VA brain and spinal cord examination report, the Veteran was noted to be wearing dark glasses during the examination and to complain of photophobia, being bothered by bright lights, and seeing a wavy light in front of his eyes.  

In an August 2008 VA brain and spinal cord examination report, the Veteran was noted to be wearing dark glasses during the examination and to complain of photophobia, being bothered by bright lights, and seeing a wavy light in front of his eyes.  

A January 2009 VA eye examination report, the Veteran complained of occasional blurred vision, burning, photophobia, and a white "squiggly line" in his vision since his in-service head injury in 1972.  The examiner listed diagnoses of glaucoma suspect, mild cataracts in both eyes, and photophobia related to traumatic brain injury. 

In a January 2009 VA TBI examination report, the Veteran complained of photophobia at baseline but worse during his headaches.  The examiner noted increased sensitivity to light being shined in pupils to access pupil reactivity. 

In a March 2010 rating decision, the RO granted entitlement to service connection for photophobia and assigned an initial noncompensable rating, effective January 13, 2009 (the date of the January 2009 VA eye examination showing the presence of this disability), pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6099-6079.

In December 2010, the Veteran's attorney filed a timely notice of disagreement with the effective date assigned in the March 2010 rating decision that granted service connection for photophobia. 

Evidence of record does not show any formal claim for entitlement to service connection for photophobia.  However, resolving all doubt in the Veteran's favor, the Board has determined that the earliest date of receipt of the claim that could be construed as a claim for service connection for photophobia was August 10, 1995, the date the Veteran sought entitlement to service connection for residuals of an in-service head injury (more than one year following his discharge from service in 1973).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A longitudinal review of the record showed complaints of light sensitivity or photophobia as early as 1996, and that the Veteran vaguely associated these problems with his head injury.  The January 2009 VA examination report reflected that the Veteran suffered from photophobia related to his in-service TBI.

The phrase "date entitlement arose," as used in VA regulations, does not appear in the statute.  Conversely, the phrase "pursuant to any Act or administrative issue," appears in the statute, but does not appear in the regulation.  The Board infers from these facts that the phrase "date entitlement arose" as used in 38 C.F.R. § 3.400 must refer to § 5110 (g) "pursuant to any Act or administrative issue."  Thus, the Board need not consider the date that a diagnosis was rendered as the date that entitlement arose.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  In this case, the "date entitlement arose" refers to the date of enactment of current 38 U.S.C.A. § 1110, which authorizes compensation for any service-connected disability.

Date entitlement arose precedes the date of the claim in this case.  Thus, the date of claim, August 10, 1995, as the later date is the controlling date for the effective date assigned under the factual circumstances in this matter.  38 U.S.C.A. § 5110(a)  (effective date of original claim shall not be earlier than the date of receipt of application therefor).  As such, an effective date of August 10, 1995, but no earlier, is granted for the award of service connection and the assignment of the initial noncompensable rating for photophobia.  

Emphasis is placed on the findings that there is no evidence that the Veteran filed a formal or informal claim for the residuals of his head injury prior to August 10, 1995.  The Veteran does not argue the contrary.  Indeed, neither the Veteran nor his representative have identified any evidence to show that a claim was filed prior to August 10, 1995.

II.  For Award of Entitlement to Service Connection - TBI Residuals 

The Veteran seeks entitlement to an effective date prior to October 23, 2008, for the award of entitlement to service connection for TBI residuals. 

On August 10, 1995, the RO received the Veteran's claim for entitlement to service connection for residuals of an in-service injury, to include severe headaches and shoulder problems.

In a June 1996 rating decision, the RO granted entitlement to service connection for residuals of a head injury with headaches (previously listed as Diagnostic Code 7805) and assigned an initial 10 percent rating, effective August 10, 1995 (the date of the Veteran's service connection claim), pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9304.  

In a January 2006 Decision Review Officer decision, the DRO established entitlement to service connection for headaches, residuals of head trauma, and assigned an initial 10 percent evaluation from August 10, 1995 (date of receipt of the original service connection claim) under Diagnostic Codes 8045-9304. 

During the course of the appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  

The effective date of a grant of disability compensation awarded pursuant to any liberalizing law shall not be earlier than the effective date of the law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of the claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).

In a March 2010 rating decision, the RO granted entitlement to service connection for traumatic brain injury residuals and assigned an initial 40 percent rating, effective October 23, 2008 (the effective date of the revised rating criteria), pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045.

In April 2010, the Veteran's attorney filed a timely notice of disagreement with the effective date assigned in the March 2010 rating decision that granted service connection for TBI residuals. 

After having carefully reviewed the evidence of record, the Board finds that an effective date earlier than October 23, 2008, for the grant of service connection for residuals of TBI is legally precluded.  The Board is cognizant that the Veteran filed his first claim for service connection for residuals of an in-service head injury on August 10, 1995.  While the RO's actions have been confusing, the Board notes that the RO granted entitlement to service connection for residuals of a head trauma, specifically headaches, assigning a 10 percent evaluation from August 10, 1995 (date of receipt of the original service connection claim) under Diagnostic Codes 8045-9304 (the rating criteria in effect at that time for rating TBI residuals).   
Thereafter, when the RO granted entitlement to service connection for residuals of TBI and assigned a 40 percent rating under the revised rating criteria in Diagnostic Code 8045 from October 23, 2008 (the effective date of the revised rating criteria), it was simply using the liberalizing law, in this case the revised rating criteria under Diagnostic Code 8045, to grant the Veteran additional compensation benefits for his already service-connected head trauma or TBI residuals.  

As discussed above, the effective date of a grant of disability compensation awarded pursuant to any liberalizing law shall not be earlier than the effective date of the law.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As such, the law is dispositive of the issue on appeal, and the Veteran's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than October 23, 2008, for the award of service connection for TBI residuals.  





ORDER

Entitlement to a 50 percent evaluation for headaches (residuals of head trauma) is granted, subject to the regulations governing the payment of monetary awards, for the time period from August 10, 1995.

Entitlement to a 70 percent evaluation for residuals of TBI is granted, subject to the regulations governing the payment of monetary awards, for the time period from October 23, 2008.

Entitlement to an initial compensable evaluation for bilateral hearing loss for the time period prior to August 8, 2008, is denied.

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss for the time period from August 8, 2008, is denied.

Entitlement to an initial compensable evaluation for photophobia is denied.  

An effective date of August 10, 1995, but no earlier, for the award of entitlement to service connection for photophobia is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date prior to October 23, 2008, for the award of entitlement to service connection for TBI residuals is denied. 


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to an initial evaluation in excess of 30 percent for PTSD, entitlement to an effective date prior to prior to January 13, 2009, for the award of 


entitlement to service connection for PTSD, entitlement to an initial evaluation in excess of 10 percent for scars (residuals of head trauma), and entitlement to an effective date prior to October 23, 2008, for the award of entitlement to a TDIU is warranted.

Regarding the claim for entitlement to an initial evaluation in excess of 30 percent for PTSD, the Board notes that the Veteran referenced receiving treatment for his service-connected psychiatric disorder from a private treatment provider for the last eleven years in the January 2009 VA PTSD examination report.  On remand, the RO should assist the Veteran in obtaining relevant private treatment records.  38 C.F.R. § 3.159(c)(1) (2011). 

Concerning the claim for entitlement to an initial evaluation in excess of 10 percent for scars (residuals of head trauma), the Veteran has been assigned an initial 10 percent evaluation for scars effective August 10, 1995, under Diagnostic Code 7800.  His claim is to be adjudicated on the basis of the schedular criteria for evaluation of service-connected skin conditions in effect prior to August 30, 2002, and from August 30, 2002, to October 23, 2008.  Parenthetically, effective October 23, 2008, the schedule for rating skin disorders (including scars) was again revised.  73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  

In a January 2009 VA TBI examination report, the Veteran's large scalp laceration residuals were most recently evaluated.  On physical examination, the examiner indicated that the scar was tender, irregular, difficult to see at times and lighter than the surrounding skin, and had scaling at different points on the scar.  The examiner noted that the scar went into the Veteran's hair region causing it to be difficult to follow and measure.  The best measurements he could get were left midline to left lateral extension of the scar was 15 centimeters in a linear fashion with 5 cm of depression from the initial midline portion of the scar.  Scar was noted to then travel into the hair region along the left side of the temporal parietal region extending 14 centimeters in a curved linear distribution and then travels back anteriorly towards the front of the scalp about 5 cm with 5 cm of depression at that point.  The scar itself was noted to be in general tender especially in the posterior distribution of the scalp and was not overtly inflamed.  The examiner noted that there was mild soft tissue loss in terms of the depression areas of the scar and it was indicated to be lighter than the surrounding skin.  There was no elevation, adherence to underlying tissue, or acute inflammation in the scar.  Copies of color photographs of the scar were also associated with the record. 

Unfortunately, the examination did not contain sufficient findings to adequately rate the Veteran's service-connected scar residuals under the applicable rating criteria.  Specifically, the examiner did not address whether the scar area of hyper- or hypo-pigmented skin, abnormal skin texture (i.e. scaly), underlying soft tissue missing, or   indurated and inflexible skin exceeded an area of six square inches (39 square centimeters) under 38 C.F.R. § 4.118, Diagnostic Code 7800.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the RO should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected scar residuals.

Finally, the adjudication of the Veteran's claims for entitlement to an effective date prior to January 13, 2009, for the award of entitlement to service connection for PTSD and entitlement to an effective date prior to October 23, 2008, for the award of entitlement to a TDIU must be deferred pending the outcome of the increased rating claims discussed above.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).



(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected PTSD.  Of particular interest are all private treatment records from the provider identified by the Veteran in January 2009 VA PTSD examination of record as M. N. at Nelson Behavioral Center.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  The RO should schedule the Veteran for a VA skin examination.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Unretouched color photographs should be performed in connection with this examination. 

The examiner should indicate whether the Veteran's scalp scar residuals are deep and nonlinear, or whether they are unstable and/or painful.  (A deep scar is one associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.)  The examiner should indicate how many scars are unstable and painful, if any.  Also, the examiner should report the total area of the body, reported in square inches or square centimeters, affected by residual scarring.  The examiner should also discuss the location of the scars and the dimensions of the area covered by such should be reported. 

As for the Veteran's head, the examiner should indicate if those scar residuals show a scar five or more inches (13 cm); scar at least one quarter inch (.06 cm) wide at the widest part; if the surface contour of the scar(s) is elevated or depressed on palpation; if the scar(s) is adherent to underlying tissue; if the skin is hyper-pigmented or hypo-pigmented in an area exceeding six square inches (39 sq cm); if the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq cm); if there is underlying soft tissue missing in an area exceeding six square inches (39 sq cm); OR if there is skin indurated and inflexible in an area exceeding six square inches (39 sq cm). 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4.  Thereafter, the RO must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.

5.  Thereafter, readjudicate the issues currently on appeal (entitlement to an initial evaluation in excess of 30 percent for PTSD, entitlement to an effective date prior to prior to January 13, 2009, for the award of entitlement to service connection for PTSD, entitlement to an initial evaluation in excess of 10 percent for scars (residuals of head trauma), and entitlement to an effective date prior to October 23, 2008, for the award of entitlement to a TDIU)
with consideration of all applicable laws and regulations, to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


